Le Grand, C. J.,
delivered the opinion of this court.
The only objection urged to the order of the Superior Court, from which this appeal is taken, is, that the Act of 1826, chapter 192, has been repealed by the adoption of the present Constitution of the State, it being supposed that inasmuch as that instrument separates the city from the county of Baltimore, and abolishes “Baltimore county court,” there is no tribunal to execute it. Without assigning other reasons why this view is not tenable, we content ourselves by a refer*551euce to the case of Gayle wife vs. Fattle, 14 Md. Rep., 69, and the cases in the matter of the sale of the property of Robert Howard, decided at this term, (Ante, 529,) as recognizing the continued existence of the Act. We therefore affirm the order of the Superior Court.
(Decided May 16th, 1860.)
Order affirmed, with costs, and cause remanded for further proceedings.